PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/333,923
Filing Date: 15 Mar 2019
Appellant(s): VALEO VISION



__________________
Edwin D. Garlepp
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed on 05/31/2022.







Grounds of Rejection to be Reviewed on Appeal

1.	Claims 1-8, 12-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

	2.	Claims 1-5, 12-14, and 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm (2015/0014716) in view of Droes (7,179,719).

3.	Claims 6-8 and 15-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm (2015/0014716) and Droes (7,179,719), as applied to claims 1-2 above, and further in view of Chu et al. (2001/0001735).








Response to Arguments 
1.	Appellants argue on pages 3-4 that the Office erred in rejecting Claims 1-8, 12-16 and 19-20 under 35 U.S.C. 112(b), because “figure 1 of the specification illustrates the background art and thus even if ambiguous should not render claims directed to the scope of the invention indefinite”.
Appellants further argue that “figures 2 and 3 illustrate example embodiments covered by the claimed invention and the description of these figures clearly describes the light component and carrier as separate elements that are joined together to form an assembly”.
Appellants also argue that “Indeed, the rejection under 112(b) reads more like a drawing objection than a substantive claim rejection”.

1.	It is correct that figures 2 and 3 depict a light component 100 (as depicted in figure 3) and a carrier 120 (as depicted in figure 4) being joined together to form an assembly.  However, the overall process for mounting a light component on a carrier, as recited in the specification, is unclear as is evident from appellants description of the invention in the section “SUMMARY OF CLAIMED SUBJECT MATTER”.  It appears that the section “SUMMARY OF CLAIMED SUBJECT MATTER”, as outlined by appellants, supports the office position. 
Appellants state on page 3 of the appeal brief that “forming an assembly composed of the carrier and the light component by positioning the light component on said face of the carrier such that each of the first electrically conductive tracks of the light component makes contact with a respective one of the second electrically conductive tracks of the carrier [FIG 1, items 105, 122, 123; Spec. [0032]]”.
It appears from the above passage that appellants agree with the office assertion that figure 1 provides information as to the claimed process of assembling the carrier and the light component.  Appellants use the structure of figure 1 to describe the process of assembling the carrier and the light component.  Since appellants provide the structure of figure 1 as part of the claimed invention, then it is respectfully requested that the lack of clarity of the claims be affirmed.
Furthermore, it is noted from the above passage that items 122, 123, recited by appellants as being part of the assembly process, are not disclosed in the specification.  Therefore, it is further unclear as to which elements are being part of the claimed process.
Regarding appellants statement that “Indeed, the rejection under 112(b) reads more like a drawing objection than a substantive claim rejection”, if the board determines that the claimed process is clear in view of the specification, it is respectfully requested that the board determines that the drawings do not depict the claimed process and should be objected to and amended without introducing new matter into the specification.


2.	Appellants argue on pages 4-5 that von Malm does not disclose: “Process for mounting a light component on a carrier, wherein the light component comprises a generally planar substrate having a first face of which submillimetre-sized electroluminescent semiconductor elements are epitaxied in the form of a matrix, the process comprising: forming at least one first electrically conductive track on a second face of the planar substrate of the light component... as recited in claim 1”, because in von Malm “As shown in Fig. 8A, an intermediate carrier 28 of semiconductor material is provided and a semiconductor layer sequence 2 (including layers 20, 21, 22) is epitaxially formed on a face of the intermediate carrier 28. Thus, the intermediate carrier 28 corresponds to the generally planar substrate recited in claim |. However, as seen in Fig. 8B, connection layers 31 and 32 are formed on the surface of the layer sequence 2 itself and not formed on a second face of the intermediate carrier 28. Indeed, as shown in Figs 8C and 8D, the intermediate carrier 28 is removed from the assembly after joining the light emitting pixels with the switch carrier”.

2.	It is initially noted that intermediate carrier 28, which is being removed from the assembly, is not recited in the rejection.  Appellants wants to incorporate intermediate carrier 28 into the rejection by stating that “intermediate carrier 28 corresponds to the generally planar substrate recited in claim 1”.  However, intermediate carrier 28 does not correspond to the claimed substrate, as argue by appellants.
The claims recite “the light component comprises a generally planar substrate” (emphasis added).  This means that the substrate must be part of the light component.
von Malm teaches in figure 8D (please see figure 8D below) a light component 2 which comprises pixels 2a formed on an active region 20 which in turn is formed on a semiconductor layer 22.  In this structure, it is clear that semiconductor layer 22, on which light components 2a and 20 are formed, is the supporting layer, and can thus be considered as the substrate which is part of the entire light component 2.
Therefore, von Malm does teach in figure 8D forming at least one first electrically conductive track 31, 35 on a second face (the bottom) of the planar substrate 22 of the light component 2... as recited in claim 1”.

    PNG
    media_image2.png
    375
    778
    media_image2.png
    Greyscale


It is further noted that the claimed limitation of “Process for mounting a light component on a carrier, wherein the light component comprises a generally planar substrate having a first face of which submillimetre-sized electroluminescent semiconductor elements are epitaxied in the form of a matrix, the process comprising:”, as recited in claim 1, is recited in the preample of the claim.
“When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.”


3.	Appellants argue on pages 5-6 that “Von Malm merely mentions connecting the light emitting elements with the switch carrier without providing any details for how the substrates are connected, and in particular does not mention annealing at all”, and while Droes is cited to teach the annealing feature, “the annealing in Droes separates a bulk assembly into two parts rather than forming a hybrid bond as recited in Appellant’s claimed invention”. 

3.	As recited in the Final Office Action, in the section “Response to Arguments”, the specification of the present invention recites that "During the annealing operation, that is referred to as a “hybrid- bonding" connection is formed between the matrix-array component and its carrier”. That is, as defined by appellants, the annealing operation is being called or produces a "hybrid-bonding connection”. Since the modified device of Von Malm is annealed then the modified device of Von Malm comprises a "hybrid-bonding connection". 
Furthermore, although "the annealing in Droes separates a bulk assembly into two parts rather than forming a hybrid bond as now recited in Applicant's claimed invention", as argue by appellants, Droes is the secondary reference used to modify the primary reference to Varn Malm. The device of Von Malm comprises a carrier and a substrate which are bonded together. Therefore, annealing the device of Von Malm would result in a “hybrid-bonding connection”. 


4.	Appellants argue on page 7 that “the Office Action apparently concludes that simply annealing the device of von Maim would inherently result in a hybrid bonding connection, without providing any evidence or technical reasoning to explain why such a hybrid bonding connection must inherently occur from the annealing step”. 

4.	Applicants’ statement that that "During the annealing operation, that is referred to as a “hybrid- bonding" connection is formed between the matrix-array component and its carrier”, is the evidence that a hybrid bonding connection must inherently occur from the annealing step”.  In fact, it appears that appellants merely define and call the annealing step a “hybrid bonding connection”.  
If the board finds that a hybrid bonding connection does not inherently occur from the annealing step and that variety of factors determine as to whether a hybrid bonding connection results from an annealing step, as argue by appellants, then the board is respectfully requested to determine that there is no support in the specification for such assertion.
It is well settled that mere attorney arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775,782 (CCPA 1977).  


5.	Appellants argue on page 7 that “one skilled in the art would have no reason to combine the annealing step of Droes with von Malm in the first place”, because the statement in the final office action that “it is well known in the art that semiconductor devices must be annealed in order to operate,” is given “without any evidence or reasoning to support this conclusion. Moreover, Von Malm already discloses connecting substrates without any annealing step, and the heating step of Droes is for purposes of cleaving not connecting. The Office Action improperly concludes that it would be obvious to combine the heat cleaving step with Von Malm without explaining any reason why Von Malm would benefit from such a process step”.

5.	Since appellants disagree that it is well known in the art for semiconductor devices to be annealed in order to operate, an evidence is provided that it is well known in the art for semiconductor devices to be annealed in order to operate.  
There are numerous examples in the art that a “Rapid Thermal Processing” or as called “Rapid Thermal Annealing” (RTP/RTA) is well-known and is required in the semiconductor manufacturing process.
Wikipedia defines Rapid thermal processing (RTP) as “a semiconductor manufacturing process which heats silicon wafers to temperatures exceeding 1,000°C for not more than a few seconds. During cooling wafer temperatures must be brought down slowly to prevent dislocations and wafer breakage due to thermal shock. Such rapid heating rates are often attained by high intensity lamps or lasers. These processes are used for a wide variety of applications in semiconductor manufacturing including dopant activation, thermal oxidation, metal reflow and chemical vapor deposition” (emphasis added).
Wikipedia further defines “Rapid thermal anneal” (RTA) in rapid thermal processing as a ”process used in semiconductor device fabrication which involves heating a single wafer at a time in order to affect its electrical properties. Unique heat treatments are designed for different effects. Wafers can be heated in order to activate dopants, change film-to-film or film-to-wafer substrate interfaces, densify deposited films, change states of grown films, repair damage from ion implantation, move dopants or drive dopants from one film into another or from a film into the wafer substrate” (emphasis added).
Ito et al. (2004/0018702), for example, recite in paragraph [0003] “The present invention relates to a semiconductor apparatus manufacturing method. In particular, it relates to annealing required for impurity diffusion and activation processes” (emphasis added).

6.	Appellants do not argue the rejection of claims 6-8 and 15-16 over Von Malm (2015/0014716) and Droes (7,179,719) in view of Chu et al. (2001/0001735).  Therefore, it is respectfully requested that the rejection of claims 6-8 and 15-16 over Von Malm (2015/0014716) and Droes (7,179,719) in view of Chu et al. (2001/0001735) be affirmed.




Respectfully submitted

DAVID MARTIN
/DAVID S MARTIN/           RQAS, OPQA                                                                                                                                                                                            

LYNNE GURLEY
/LYNNE A GURLEY/           Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                             

ORI NADAV
/ORI NADAV/					07/15/2022